                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:21-CV-0068-KDB-DSC


ROSALIND RICHMOND,                  )
                                    )
            Plaintiff,              )
                                    )
v.                                  )
                                    )                                ORDER
MEDIACREDIT INC.,                   )
                                    )
            Defendant.              )
                                    )
____________________________________)


       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Yaakov Saks]” (document #2) filed April 28, 2021. For the reasons set forth therein,

the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


       SO ORDERED.
                                            Signed: April 28, 2021
